Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23 and 27-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites “wherein the aqueous solution comprises from 6 to 600 g/l of dissolved anhydrous magnesium chloride and sulfate and calcium chloride”. It is unclear if these are in the alternative and what sulfate comprises.
Claim 27 recites “and cooling the injection system”. It is unclear what structure this recites because this is a method step.
Claim 29 recites “a blocking air fan”. It is unclear what a blocking air fan comprises.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16-18 and 20-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE19849022 to Ziegler et al. (Ziegler) in view of U.S. PGPUB 20120090517 to Radway (Radway).
Regarding claim 16, Ziegler teaches wherein, while fumes are emitted in a combustion chamber of the boiler and circulate up to exchangers of the boiler (heat exchangers, 9 and fumes, 7, Figure 1), a solution magnesium chloride and/or sulfate and/or dissolved calcium chloride is injected into the combustion chamber in the form of droplets (Translation Paragraphs 0014, 0026, and 0029) which, by vaporization of the water of the aqueous solution, then thermal decomposition, are transformed in the combustion chamber into magnesium and/or calcium oxide particles (Paragraphs 0014 and 0029) reacting in the combustion chamber by mixing with molten salts and/or molten oxides, present in the fumes, to crystallize these molten salts and/or to vitrify these molten oxides before these molten salts and/or these molten oxides come into contact with the exchangers (Paragraphs 0011-0014, 0026, and 0029).
Ziegler is silent on the magnesium chloride and/or sulfate and/or dissolved calcium chloride is a dissolved aqueous solution. 

Regarding claim 17, Ziegler teaches wherein the aqueous solution is injected into a lower part of a furnace of the combustion chamber, where a primary combustion develops (shown in Figure 1, lower portion is a broad term).
Regarding claim 18, Ziegler is silent on wherein the lower part of the furnace of the combustion chamber has a temperature of at least 1100.degree. C.
Radway teaches wherein the lower part of the furnace of the combustion chamber has a temperature of at least 1100.degree. C (Paragraph 0034 discloses a temperature range of 2500F-3000F) It would have been obvious to one of ordinary skill in the art to have modified the teachings of Ziegler with the teachings of L Radway in to provide wherein the lower part of the furnace of the combustion chamber has a temperature of at least 1100.degree. C. Doing so would be a change in operating temperature of the device and allow the device to process different materials and/or produce different final products.
Regarding claims 20 and 21, Ziegler is silent on wherein the aqueous solution is injected into the combustion chamber such that the magnesium and/or calcium oxide particles that the aqueous solution produces therein have a mean diameter comprised between 0.1 and 5 .mu.m.
Radway teaches wherein the aqueous solution is injected into the combustion chamber such that the magnesium and/or calcium oxide particles that the aqueous solution produces therein have a mean diameter comprised between 0.1 and 5 .mu.m (Paragraph 0033). It would have been obvious to 
Regarding claim 22, Zeigler teaches wherein the solution is a solution of: MgSO.sub.4; or MgCl.sub.2; or MgSO.sub.4 and MgCl.sub.2; or CaCl.sub.2; or MgCl.sub.2 and CaCl.sub.2. (Translation Paragraphs 0014, 0026, and 0029).
Zeigler is silent on the aqueous solution.
Radway teaches the magnesium chloride and/or sulfate and/or dissolved calcium chloride is a dissolved aqueous solution (Paragraphs 0033, 0121, 0123, 0125, and claim 48). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Ziegler with the teachings of Radway to provide the magnesium chloride and/or sulfate and/or dissolved calcium chloride is a dissolved aqueous solution. Doing so would allow the chemicals to be injected into the flue gas stream and allow for a complete reaction of the solution.
Regarding claim 23, Zeigler is silent on wherein the aqueous solution comprises from 6 to 600 g/l of dissolved anhydrous magnesium chloride and sulfate and calcium chloride.
It is observed that the content of magnesium chloride and sulfate and calcium chloride is a result effective variable because increasing the content would increase the amount of substances removed from the flue gas while increasing too much would result in injecting product which serves no purpose aside from increasing cost of operating the device. The amount is also dependent on the conditions downstream of the device, the prevailing operating conditions of the device, and the amount of contaminants in the flue gas. It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide wherein the aqueous solution comprises from 6 to 600 g/l of dissolved anhydrous magnesium chloride and sulfate and calcium chloride, since it has been held that 
Regarding claim 24, Zeigler is silent on wherein: between 10 l and 100 l of the aqueous solution is injected into the combustion chamber per ton of waste incinerated in the boiler, or between 2 l and 20 l of the aqueous solution is injected into the combustion chamber for 1000 Nm.sup.3 of gases produced by the combustion in the boiler when the fuels of the boiler are not waste.
It is observed that the amount of aqueous solution injected is a result effective variable because increasing the amount of aqueous solution would increase the amount of substances removed from the flue gas while increasing too much would result in injecting product which serves no purpose aside from increasing cost of operating the device. The amount is also dependent on the conditions downstream of the device, the prevailing operating conditions of the device, and the amount of contaminants in the flue gas. It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide wherein: between 10 l and 100 l of the aqueous solution is injected into the combustion chamber per ton of waste incinerated in the boiler, or between 2 l and 20 l of the aqueous solution is injected into the combustion chamber for 1000 Nm.sup.3 of gases produced by the combustion in the boiler when the fuels of the boiler are not waste, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)). 

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeigler in view of Radway, EP2578936 to Orii (Orii) and U.S. Patent 5937772 to Khinkis et al. (Khinkis).
Regarding claim 19, Ziegler is silent on wherein the aqueous solution is injected into the combustion chamber between a grate of this combustion chamber and secondary air injections.
Orii teaches injection of a cleaning agent below secondary air (injection at 13 and secondary air at 7, Figure 1). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Ziegler with the teachings of Orii to provide wherein the aqueous solution is injected into the combustion chamber between the combustible materials and secondary air injections. Doing so would promote reaction of substances due to the higher temperatures exhibited upon the cleaning agent which may desirable for certain end properties of the flue gas.
Khinkis teaches a grate to support combustible materials (11, Figure 1). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Ziegler with the teachings of Orii to provide a grate to support combustible materials. Doing so would allow combustible materials that need to be supported to be combusted.

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeigler in view of Radway and U.S. PGPUB 20180093220 to Shimohira et al. (Shimohira).
Regarding claim 25, Zeigler is silent on wherein the aqueous solution is injected into the combustion chamber using a compressed air spraying device or a high-pressure pump.
Shimohira teaches wherein the aqueous solution is injected into the combustion chamber using a compressed air spraying device or a high-pressure pump (19, Figure 1). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Zeigler with the teachings of Shimohira to provide wherein the aqueous solution is injected into the combustion chamber using a compressed air spraying device or a high-pressure pump. Doing so would provide an inexpensive and easily replaceable means for providing the slurry to the boiler.

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeigler in view of Radway and U.S. PGPUB 20120247405 to Abeyta (Abeyta).
Regarding claim 26, Zeigler is silent on wherein at least one additional cleaning technique is implemented, chosen from among: micro-explosion; steam injection; and striking.
Abeyta teaches wherein at least one additional cleaning technique is implemented, chosen from among: micro-explosion; steam injection; and striking (Paragraphs 0052, 0053, 0064, and 0065). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Zeigler with the teachings of Abeyta to provide wherein at least one additional cleaning technique is implemented, chosen from among: micro-explosion; steam injection; and striking. Doing so would enhance the cleaning operation.

Claims 27-29 and 31-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeigler in view of Radway and U.S. Patent 5342592 to Peter-Hoblyn et al. (Peter).
Regarding claim 27, Zeigler teaches the method and associated structure per claim 16 and an injection system for injecting the aqueous solution inside the combustion chamber of a boiler to be cleaned (14, Figure 1, Paragraph 0027of translation), and a supply circuit for supplying the injection system , suitable for both transporting the aqueous solution from the source (13, Figure 1, Paragraph 0027 of translation) to the injection system (flowpath shown between 13 and 14, Figure 1) 
Zeigler is silent on cooling the injection system.
Peter teaches cooling the injection system (Figure 1 and Col. 4 lines 18-51). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Zeigler with the teachings of Peter to provide cooling the injection system. Doing so would prevent damage to the injection system.
Regarding claim 28, Zeigler is silent on wherein the supply circuit comprises a cooling line to cool the injection system, suitable for sending the injection system a cooling fluid.
Peter teaches wherein the supply circuit comprises a cooling line to cool the injection system, suitable for sending the injection system a cooling fluid (Figure 1 and Col. 4 lines 18-51). It would have 
Regarding claim 29, Zeigler is silent on wherein the cooling line is supplied by a blocking air fan.
Peter teaches any fluid is suitable for cooling the injector (Col. 4 lines 18-51) and therefore air would be included and a well-known way of communicating air is to use a fan. It would have been obvious to one of ordinary skill in the art to have modified the teachings of Zeigler with the teachings of Peter to provide wherein the cooling line is supplied by a blocking air fan. Doing so would prevent damage to the injection system and be a well-known solution to a well-known problem of moving air in a tube.
Regarding claim 31, Zeigler teaches a liquid transport line.
Zeigler is silent on wherein the injection system comprises at least one compressed air spraying device, and wherein the supply circuit comprises: a liquid transport line, which transports the aqueous solution from the source to the at least one compressed air spraying device and an air supply line, which supplies compressed air to the at least one compressed spraying device to assist with spraying.
Radway teaches wherein the injection system comprises at least one compressed air spraying device, and wherein the supply circuit comprises: a liquid transport line, which transports the aqueous solution from the source to the at least one compressed air spraying device and an air supply line, which supplies compressed air to the at least one compressed spraying device to assist with spraying (Paragraph 0062). It would have been obvious to one ofordinary skill in the art to have modified the teachings of Zeigler with the teachings of Radway to provide wherein the injection system comprises at least one compressed air spraying device, and wherein the supply circuit comprises: a liquid transport line, which transports the aqueous solution from the source to the at least one compressed air spraying 
Regarding claim 32, Zeigler teaches a liquid transport line.
Zeigler is silent on wherein the injection system comprises at least one compressed air spraying device, and wherein the supply circuit comprises: a liquid transport line, which transports the aqueous solution from the source to the at least one compressed air spraying device and an air supply line, which supplies compressed air to the at least one compressed spraying device to assist with spraying.
Radway teaches wherein the injection system comprises at least one compressed air spraying device, and wherein the supply circuit comprises: a liquid transport line, which transports the aqueous solution from the source to the at least one compressed air spraying device and an air supply line, which supplies compressed air to the at least one compressed spraying device to assist with spraying (Paragraph 0062). It would have been obvious to one ofordinary skill in the art to have modified the teachings of Zeigler with the teachings of Radway to provide wherein the injection system comprises at least one compressed air spraying device, and wherein the supply circuit comprises: a liquid transport line, which transports the aqueous solution from the source to the at least one compressed air spraying device and an air supply line, which supplies compressed air to the at least one compressed spraying device to assist with spraying. Doing so would assist in spraying and allow the device to fuller convert materials in the slurry.
It is observed that the pressure of the liquid and air is a results effective variable because the desired pressure would depend on the operational pressure and size of the boiler to allow complete coverage of the boiler. It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide wherein: 1 -6 bar for the liquid and air, since it has been held that 
Regarding claim 33, Zeigler teaches wherein the injection system of the cleaning device is situated in the lower part of a furnace of the combustion chamber, where a primary combustion develops (shown in Figure 1, lower portion is a broad term).

Claims 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeigler in view of Radway, Peter, U.S. Patent 6213032 to Breen et al. (Breen), and U.S. Patent 5058514 to Mozes et al. (Mozes)
Regarding claim 30, Zeigler teaches a first vat in which a solution concentrated in magnesium chloride and/or sulfate and/or calcium chloride is stored (13, Figure 1).
Ziegler is silent on a first metering pump suitable for metering the concentrated solution of the first vat and bringing this concentrated solution from the first vat to the supply circuit, and a second metering pump suitable for metering the water of the second vat and bringing this water from the second vat to the supply circuit, where this water mixes with the concentrated solution brought in by the first metering pump to form the aqueous solution.
Breen teaches a second vat in which water is stored (14, Figure 1) and control valves for mixing water with a solution (Col. 4 lines 14-37, Col. 3 lines 25-45). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Zeigler with the teachings of Breen to provide a second vat in which water is stored and mixing and control of mixing of water and cleaning solution. Doing so would increase the devices ability to remove contaminants and to create the aqueous solution. 
Mozes teaches using a metering pump to pump a desired amount of slurry (26, Figure 2). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Zeigler with the teachings of Mozes to a metering pump on each vat. Ziegler teaches the magnesium vat and 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S ANDERSON II whose telephone number is (571)272-2055.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN S ANDERSON II/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        1/14/21